DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (EP 0 485 633) in view of Hofmann (US 2011/0142384).
In reference to claim 1-2, 7 and 16, Ono teaches an implement for a knitting, weaving or
sewing machine as to be suitably used under conditions under which the implement is liable to
be worn due to its contact or friction with yarn (col. 1, lines 10-13) (corresponding to a textile
machine tool part). The knitting, weaving or sewing element in the knitting, weaving or sewing
machine which comes in contact or is rubbed with yarn and which is mainly made of steel (i.e.,
core), is wholly or partially coated with a coating of an amorphous solid layer (i.e., wear-resistant coating), this minimizing the wear of those portions of the knitting, weaving or sewing
element which comes in contact or are rubbed with yarn at the time of knitting, weaving or
sewing (col. 4, lines 7-15) (corresponding to a working section configured to contact a thread or yarn; a core tool that comprises a core material; the tool core in the working section has a core surface; the core surface is coated, at least in part, with a wear-resistant coating). 
	Ono further teaches a gland guide block to be mounted on a guide bar, the gland guide block has a holding portion holding guide pieces (col. 8, lines 30-41) (corresponding to a holding section configured to be held or moved by a textile machine).
Ono further teaches the amorphous solid layer has a thickness of 0.1 to 5 µm or 1 to 10
µm based on the main components of the amorphous solid layer (col. 5, lines 12-18) (corresponding to a wear-resistant coating that has a layer thickness (d) of a maximum of 20
µm).
Ono does not explicitly teach a surface of the main body of the knitting, weaving or sewing element has a microstructure, at least in one section of the core surface, as presently claimed.
Hofmann teaches a sliding element made of a carrier body having a multiple layer, comprising an outer running layer and an inner protective layer ([0026]). The sliding element comprises one or more structured inner surfaces comprising a multiplicity of depressions and/or elevations, where the maximum difference in height measured perpendicularly to the respective surface (peak-to-valley value) is less than 200 µm and in particular 20 µm ([0030]) (corresponding to the microstructure of the core surface has depressions and elevations that are connected to one another, wherein the depressions are depressed in a concave manner relative to a reference plane, while the elevations are raised in a convex manner relative to the reference plane; a distance between a maximum depth of individual ones of the depressions and a maximum height of individual ones of immediately adjacent elevations is at least 10 µm and at most 60 µm; the distance between the maximum depth of each of the depressions and the
maximum height of immediately adjacent elevations is at least 10 µm and at most 60 µm). Hofmann further teaches the multiplicity of depressions has a maximum lateral dimension of 10
to 20 µm and the multiplicity of grooves (i.e., elevations) has a maximum width of 10 to 20 µm
([0031]); Fig. 3d discloses the depressions and elevations are alternatingly arranged and have
rounded contours (i.e., spherical surface segment-shaped contour) (corresponding to a diameter
of individual ones of the depressions and/or elevations is at most 60 µm; the diameter of each of
the depressions and/or elevations is at most 60 µm; the microstructure (19) of the core surface (18) has elevations (21, 24) and depressions (20, 23), wherein individual ones of the elevations
(21,24) in a region of their maximum height, and/or individual ones of the depressions (20,23) in
the region of their maximum depth, have a spherical surface segment-shaped contour).
Given that Hofmann teaches the multiplicity of depressions has the maximum lateral
dimension of 10 to 20 µm and the multiplicity of grooves (i.e., elevations) has a maximum width
of 10 to 20 µm ([0031]), it is clear the depressions and grooves have a radius of at least 5 µm and
at most 10 µm (i.e., 10/2 = 5; 20/2 = 10) (corresponding to individual ones of the depressions
and elevations of the microstructure (19) of the core surface (18) each have a radius of at least 5
µm and at most 30 µm).
Hofmann further teaches a protective layer that conforms to the structured surface with
the multiplicity of depressions ([0076]) (corresponding to an outer surface of the wear-resistant coating (17) also has a microstructure (22) due to the microstructure (19) of the core surface (18)). Hofmann further teaches the bearings have increased wear resistance and fatigue strength ([0025]) and the numerous depressions owes to a reduction in contact surface with the counterpart of the bearing reducing the resistance to friction on the counterpart ([0078]).
In light of the motivation of Hofmann, it would have been obvious to one of ordinary
skill in the art to modify the surface of the main body of Ono to include the multiplicity of depressions and/or elevations of Hofmann and have the amorphous solid layer conform to the structured surface, in order to provide the knitting, weaving or sewing element subject to rubbing with increased wear resistance and reduce the resistance to friction on the yarn which comes into to contact or rubs against the knitting, weaving or sewing element, and thereby arriving at the
presently claimed invention.
	Given that the amorphous solid layer of Ono in view of Hofmann is formed on the entire surfaces of the guide pieces (Ono, col. 9 lines 52-55), it is clear the amorphous solid layer is an outer surface of the textile machine tool part (corresponding to the outer surface of the wear-resistant coating (17) forms at least part of an outer surface of the textile machine tool part (1)).
In reference to claims 3 and 5, Ono in view of Hofmann teaches the limitations of claim 1, as
discussed above. Ono teaches the amorphous solid layer has a thickness of 0.1 to 5 µm or 1 to 10
µm depending on the main component of the amorphous solid layer (col. 5, lines 12-15)
(corresponding to the layer thickness (d) of the wear-resistant coating is a maximum of 10 µm;
the layer thickness (d) of the wear-resistant coating (17) is at least 2 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 4, Ono in view of Hofmann teaches the limitations of claim 1, as
discussed above. Ono further teaches the coating is formed uniformly on the entire surface of the
knitting, weaving or sewing element (col. 7, lines 47-49), it is clear the uniformly formed coating
would vary by a maximum of 0 µm (corresponding to the layer thickness (d) of the wear-
resistant coating (17) within a surface area of 1 mm2 varies by a maximum of 1 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 6, Ono in view of Hofmann teaches the limitations of claim 1, as
discussed above. Ono further teaches a ceramic may be used as the main component of the
amorphous solid layer, the ceramic being Cr2O3 (col. 4, lines 28-30) or the main component of
the amorphous solid layer may be a highly hard metal such as titanium nitride (TiN) (col. 4, lines
38-40; col. 8, lines 37-41) (corresponding to the wear-resistant coating (17) is a chromium coating or a DLC coating or a carbidic coating or a nitridic coating). The knitting weaving and
sewing elements are made using carbon steel (col. 7, lines16-21) (corresponding to and the core
material is formed from a metal material or a metal alloy).
In reference to claim 8, Ono in view of Hofmann teaches the limitations of claim 7, as
discussed above. Ono in view of Hofmann teaches the depressions have a maximum lateral
dimension of 10 to 20 µm, the grooves have a maximum width of 10 to 20 µm and the
depressions and grooves alternate with rounded contours at the maximum and minimum of each
groove and depression (Hofmann, [0031], Fig. 3d).
While Ono in view of Hofmann does not explicitly disclose a radius of the spherical
surface segment-shaped contour of individual ones of the elevations is greater than a radius of
the spherical surface segmented-shaped contour of the individual ones of the depressions as
presently claimed, it has long been an axiom of United States patent law that it is not inventive to
discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of
scientists or artisans to improve upon what is already generally known provides the motivation to
determine where in a disclosed set of percentage ranges is the optimum combination of
percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum
value of a result effective variable in a known process is ordinarily within the skill of the art.”);
In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by
routine experimentation.”). "Only if the ‘results of optimizing a variable’ are ‘unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the presently claimed invention to vary the radius of the grooves such that they are
greater than the radius of the depressions, as presently claimed, in order to provide the surface of
the main body with grooves and depressions.
In reference to claims 17 and 18, Ono in view of Hofmann teaches the limitations of claim 1, as
discussed above.
Although Ono in view of Hofmann does not explicitly teach the microstructure of the core surface is an electrochemically etched microstructure or the wear-resistant coating is an
electrochemically deposited wear-resistant coating as presently claimed, it is noted that the
present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven
though product-by-process claims are limited by and defined by the process, determination of
patentability is based on the product itself. The patentability of a product does not depend on its
method of production. If the product in the product-by-process claim is the same as or obvious
from a product of the prior art, the claim is unpatentable even though the prior product was made
by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come
forward with evidence establishing an unobvious difference between the claimed product and the
prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See
MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ono in view of Hofmann meets the requirements of the claimed product, Ono in view of Hofmann clearly meets the requirements of the present claim.
Response to Arguments
In response to the replacement drawings filed 04/28/2022, the previous objections to the Drawings are withdrawn.

Applicants primarily argue:
	“Hofmann is non-analogous art to the claimed invention.”
	Remarks, p. 9
The examiner respectfully traverses as follows:
	Hofmann, [0001] discloses: 
“The present invention relates to a sliding element having a multiple layer, which is suitable for mechanical bearings, in particular for sliding-contact bearings which are subjected to high levels of loading, as are used in mechanical and automotive engineering.” (emphasis added)
	The present specification at [0002] discloses:
“the textile machine tool parts may also be moved by sliding relative to one another…” (emphasis added)
	Although Hofmann may disclose “in particular” end use (i.e., mechanical and automotive engineering) may be different from the end use of the present invention, Hofmann discloses that the invention is drawn to a sliding element, as set forth above, which is the same field of endeavor as the present invention. Therefore, Hofmann is analogous art to the present invention, given Hofmann and the present invention are in the same field of endeavor, i.e., moving/sliding parts in a machine causing wear on one another; moving/sliding part comprising a core having a microstructure core surface (Hofmann, [0001], [0025], [0078]; present claim 1).
Further, while Hofmann may solve a different problem from the present invention, however, Hofmann is analogous art to the present invention, as set forth above.

Applicants further argue:
“Hofmann teaches away from providing a microstructure formed on the outer surface of a running layer.”
Remarks, p. 9
The examiner respectfully traverses as follows:
Applicant cites [0024] as Hofmann teaching away from providing a microstructure formed in the outer surface, however, [0024] is referring to the failures of the prior art. While figures of Hofmann show an embodiment in which the running layer is planar, Hofmann [0075] discloses: 
“Accordingly, the invention also encompasses those sliding elements 1 in which the protective layer 35 and, if appropriate, the running layer 39 are designed so as to substantially conform to the structured surface(s) 20.”
Thus, it is clear that the outer layer 39 conforms (i.e., is similar in form) to the structured surface. Therefore, Hofmann does not does not criticize, discredit, or otherwise discourage the providing a microstructure formed in the outer surface.

Applicants further argue:
“Applicant also submits that one of ordinary skill would not be motivated to combine the teachings of Ono with Hofmann with a reasonable expectation of success. First, Hofmann is nonanalogous art, as described above. Second, Applicant respectfully submits there is no reason why one of ordinary skill would refer to Hofmann when looking for an improvement to a textile machine tool part, such as one described by Ono. The conditions of use (surface pressure, load, temperature range, lubrication, wear, etc.) of a sliding bearing as disclosed in Hofmann are totally different compared to a textile machine tool part. A sliding bearing does not come into contact with yarns or threads and is not configured for creating woven or non-woven fabric. Further, Hofmann teaches away from providing a wear resistant coating on the surface of a part, as it instead teaches providing a harder layer underneath the softer outer layer. Accordingly, one of ordinary skill would have no motivation to combine Hofmann with Ono and would further have no expectation of arriving at the claimed invention, which requires that the outer surface of the wear-resistant coating forms at least part of an outer surface of the textile machine tool part.”
	Remarks, p. 10
The examiner respectfully traverses as follows:
Hofmann is analogous art to the present invention, as set forth above.
Given Ono and Hofmann are both drawn to moving/sliding parts in a machine, Hofmann teaches having a microstructure surface on the carrier body and Hofmann further provides a proper motivation to combine with Ono, namely increased wear resistance and reduce the resistance to friction (Hofmann, [0025]; [0078]). Thus, it is examiner's position that one of ordinary skill in the art would be motivated to combine Ono with Hofmann and there would be reasonable expectation of success when combining the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784